Bautista v Grand Ambulette Serv., Inc. (2016 NY Slip Op 05098)





Bautista v Grand Ambulette Serv., Inc.


2016 NY Slip Op 05098


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2016

Friedman, J.P., Andrias, Saxe, Richter, Kahn, JJ.


1613 401795/12

[*1]Israel Gutierrez Bautista, Plaintiff-Respondent,
vGrand Ambulette Service, Inc., Defendant, Claudio Sanchez, Jr., Defendant-Respondent, United Parcel Service, Inc., et al., Defendants-Appellants.


Ansa Assuncao, LLP, White Plains (Stephen P. McLaughlin of counsel), for appellants.
Sullivan Papain Block McGrath & Cannavo P.C., New York (Stephen C. Glasser of counsel), for Israel Gutierrez Bautista, respondent.
Lewis Brisbois Bisgaard & Smith LLP, New York (Nicholas P. Hurzeler of counsel), for Claudio Sanchez, Jr., respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered March 7, 2016, which, to the extent appealed from, denied the motion of defendants United Parcel Service, Inc., and Gilbert Soto-Mayor (collectively UPS defendants) for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Plaintiff bicyclist sustained significant injuries when an ambulette owned by defendant Grand Ambulette Service, Inc. and operated by defendant Sanchez struck plaintiff as it made a left-hand turn. The UPS defendants' truck was parked in the left-hand lane as it waited for a space at a loading dock to become open and the location of the UPS defendants' parked truck required Sanchez to maneuver around the UPS truck to make a turn from the middle lane of traffic. Following the accident, the UPS defendants' vehicle was issued a parking ticket.
The UPS defendants moved for summary judgment dismissing the complaint as against them, arguing, inter alia, that even assuming that the UPS driver was negligent in parking the truck in the manner that he did, Sanchez's illegal left turn from the middle lane of traffic was the proximate cause of the accident.	The motion court properly denied the motion. "[O]wners of improperly parked cars may be held liable to plaintiffs injured
by negligent drivers of other vehicles, depending on the determinations by the trier of fact of the issues of foreseeability and proximate cause" (O'Connor v Pecoraro, 141 AD2d 443, 445 [1st Dept 1988]). Here, the UPS defendants were issued a ticket for a parking violation (see 34 RCNY 4-07[b][1]; 4-08; Murray-Davis v Rapid Armored Corp., 300 AD2d 96 [1st Dept 2002] and, while it was the ambulette that struck plaintiff, it is well established that there can be more than one cause of an accident (see e.g. Nakasato v 331 W. 51st Corp., 124 AD3d 522, 524 [1st [*2]Dept 2015]; White v Diaz, 49 AD3d 134, 138 [1st Dept 2008]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
DEPUTY CLERK